Ryan, O.
There was in this case a judgment in the district court of Adams county in favor of the plaintiff in error for the sum of $425.65, and an order requiring that the clerk of said court pay said judgment with an equal amount of money deposited in his hands for that purpose. The transcript of this judgment shows that it was within the jurisdiction of the said court; indeed, plaintiff in error practically admits this, contending, moreover, that it should have been for a greater sum. By stipulation, the parties brought into this court the original pleadings, certified as such by the clerk of the district court, and there is on file no other means of ascertaining what issues were presented and tried in the district court. It has been repeatedly held that the filing of a certified transcript of the pleadings is jurisdictional, and that where the judgment is one within the jurisdiction of the district court, as shown by a transcript thereof, it will be affirmed. (Moore v. Waterman, 40 Neb., 498; Bell v. Beller, 40 Neb., 501; School District v. Cooper, 44 Neb., 714; Romberg v. Fokken, 47 Neb., 198.) The judgment of the district court is accordingly
Affirmed.
Ragan, C., having been of counsel, took no part in the consideration of this case.